IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

HENRY APFELBACH,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D17-2152

SOUTH WALTON FIRE
DISTRICT/PREFERRED
GOVERNMENT CLAIMS
SOLUTIONS/PGCS

      Appellees.


_____________________________/

Opinion filed November 6, 2017.

An appeal from an order of the Judge of Compensation Claims.
Jonathan Walker, Judge.

Date of Accident: April 23, 2016.

Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, for Appellant.

George A. Helm, III, Lake Mary, for Appellees.




PER CURIAM.

      AFFIRMED.

WOLF, ROWE, and WINSOR, JJ., CONCUR.